DETAILED ACTION
This office action is in response to applicant’s filing dated January 19, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Status of Claims
Claim(s) 1-7 is/are pending in the instant application.  

Election/Restrictions
Applicant’s election without traverse of lenalidomide as the immunomodulatory drug species and rituximab as the anti-CD20 antibody species in the reply filed on January 19, 2021 is acknowledged.
Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 19, 2021.
Claims 1-3, 6 and 7 are presently under examination as they relate to the elected species:  lenalidomide and rituximab.


Priority
The present application is a divisional application of US Application No. 14/254,019 filed April 16, 2014, which claims benefit of US Provisional Application No 61/908,859 and 61/813,094 filed on November 26, 2013 and April 17, 2013, respectively.  The effective filing date of the instant application is April 17, 2013.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 11, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Elsner et al (WO 2010/062571 A1, cited in the IDS filed December 11, 2019).
With regard to claims 1-3, Elsner teaches a method of treating cancer (claim 51) and a condition treatable by inhibition of a kinase pathway wherein the condition is hepatocellular carcinoma comprising administering to a patient in need thereof an effective amount of a compound having formula (II):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

trans)-4-methoxycyclohexyl)-3,4-dihydropyrazino[2,3-b]pyrazine-2(1H)-one (Compound 1) (claim 48, page 215 and Table 1, page 184, 2nd compound and page 105, Example 9).  Elsner teaches one or more active ingredients or agents can be used in the disclosed methods [00122] examples of large molecule second active agents include IMiDs® brand immunomodulatory products such as the elected lenalidomide [00123].  Thus, Elsner teaches a method of treating diffuse large B-cell lymphoma comprising administering an effective amount of compound 1 and lenalidomide.
While the reference may not be anticipatory insofar as one must select Compound 1 from various kinase inhibitors compounds of Formula (II) and lenalidomide from various large molecule second active agents to treat hepatocellular carcinoma as taught in Elsner, it remains that it would have been prima facie obvious to a person of ordinary skill in the art, to have selected this particular compound detailed supra from the list of compounds of formula (II), and lenalidomide from the list of large molecule second active agents that may be therapeutically effective in order to arrive at a composition useful for treating hepatocellular carcinoma.  The skilled person would have been motivated to do so by the unambiguous disclosure of each particular species of compounds of formula (II) and large molecule second active agents individually and alternatively as equally useful in method of treating hepatocellular carcinoma.  This conclusion is supported by the fact that it has long been held in patent prosecution that a reference should be considered as expansively as is reasonably possible in determining the full scope of the contents within its four corners.  


	With regard to claims 6 and 7, Elsner teaches one or more second active ingredients or agents can be used in the disclosed methods [00122] and that an example of large molecule second active agent includes rituximab [00123].  
At the time of the invention, it would have been prima facie obvious to include rituximab as a second active agent in the method of treating hepatocellular carcinoma comprising compound 1 and lenalidomide based on the fact that rituximab is also taught as a combination therapy with mTOR inhibitor compounds such as compound 1, resulting in the practice of the method of claims 6 and 7 with a reasonable expectation of success.

Conclusion
	Claims 1-3, 6 and 7 are rejected.
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/Rayna Rodriguez/             Examiner, Art Unit 1628